Electronically Filed
                                                         Supreme Court
                                                         SCMF-16-0000868
                                                         16-DEC-2016
                                                         08:07 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        In the Matter of the

    FIRST CIRCUIT E-SIGN PILOT PROJECT FOR DOCUMENTS RELATING
            TO CIRCUIT AND FAMILY COURT CRIMINAL CASES



                       ORDER ESTABLISHING A
         FIRST CIRCUIT E-SIGN PILOT PROJECT FOR DOCUMENTS
       RELATING TO CIRCUIT AND FAMILY COURT CRIMINAL CASES
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the request by the Circuit Court

of the First Circuit to establish a pilot project allowing the

use of eSign software, or other similar software, for documents

filed electronically in criminal cases in the Circuit and Family

Courts of the First Circuit,

          IT IS HEREBY ORDERED that:

          1.   A pilot project for electronic signing of

documents filed electronically in criminal cases is established

in the Circuit Court of the First Circuit and the Family Court of

the First Circuit.

          2.   Unless otherwise ordered by the supreme court,

the pilot project is effective from January 1, 2017 through

December 31, 2017.
            3.   During the pilot project period:

                 a.   For all court documents filed in criminal

cases in the Circuit Court and Family Court of the First Circuit,

court clerks are authorized to accept electronic signatures

beyond the definition of electronic signatures set forth in Rule

1.6 of the Hawai#i Electronic Service and Filing Rules.

                 b.   The Chief Judge of the First Circuit or a

designee of the Chief Judge has the authority to designate the

participants in the pilot project and the specific court

documents that will be part of the pilot project.

                 c.   While the pilot project will utilize Adobe

eSign, the electronic signature service the First Circuit is

using currently, the Chief Judge or a designee of the Chief Judge

may authorize the use of alternative electronic signature

services.    In all instances, the First Circuit shall ensure that

the process implemented for the pilot project complies with state

law and court rules.

            4.   Implementation of this pilot project using Adobe

eSign software does not preclude the use of electronic signatures

as provided by the Hawai#i Electronic Filing and Service Rules.

            5.   No later than November 30, 2017, the First Circuit

shall submit to the supreme court a report on the pilot project.

The report shall set forth: (1) a listing of the participants in

the pilot project; (2) the type and number of documents included


                                   2
in the pilot project; (3) how and whether the pilot project

reduced the workload of court employees; and (4) any other

information necessary to determine whether the pilot project has

yielded the benefits envisioned by this proposal.

          DATED:   Honolulu, Hawai#i, December 16, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 3